Case 09-20334-RAM Doc1318-1 Filed 04/14/20 Page1of1
Dilks | & | Knopik

NOTICE OF ASSIGNMENT

For good and valuable consideration, the undersigned, Nestor Guillermo Barboza & Matilde Ramona
Munoz ("Assignor"), hereby, assigns, conveys and transfers over and unto Dilks & Knopik, LLC
("Assignee"), any and all of right, title and interest in and to the below referenced funds/claim(s).

The Assigned funds/claim(s):

Debtor: Royal West Properties, Inc.

Court: United States Bankruptcy Court - Southern District of Florida
Case Number: 09-20334-RAM

Chapter: 7

Claim: 380

Original Creditor: Nestor G. Barboza & Matilde De Barboza

Purchase Price: Sg

FUNDS/CLAIM(S) ARE BEING ASSIGNED "AS-IS, WHERE-IS" WITH NO WARRANTIES
OR REPRESENTATIONS WHATSOEVER, EXCEPT AS EXPRESSLY PROVIDED IN THE
ASSIGNMENT AGREEMENT, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

IN WITNESS WHEREOF, the parties hereto have caused this notice of assignment to be executed as
of the Monday, April 13, 2020.

Nestor Guillermo Barboza

Signature

 

Matilde Ramona Munoz

BE

Signature

 
